Detailed Action
The following is a non-final rejection made in response to an election received on May 15th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 15th 2022.
Claim Objections
Claim 2 is objected to because there appears to be an inadvertent typographical error. The term “circuitry card” should be corrected so that it reads as -circuit card-. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/101692 (hereinafter “WALLOP DEFENCE SYSTEMS” or “WDS”) further in view of US Pat. No. 5,117,756 (hereinafter “ATLAS POWDER COMPANY” or “APC”).
Regarding claim 1, WDS teaches a sequencer for use with a countermeasure defense system (WDS teaches a countermeasure cartridge that includes a timer that initiates dispensing of payloads sequentially and automatically after a predetermined time; see abstract), the sequencer comprising: 
an input signal, wherein the input signal is an outcome of a command to dispense the expendable or is the command to dispense the expendable (WDS teaches this limitation by way of the ‘firing pulse’, which is released by the timer to a payload); 
a circuit card (WDS teaches this limitation by way of printed circuit board 12) that receives the input signal indicative of firing the expendable (see p. 9, fourth paragraph1).
However, while WDS teaches this basic structure that transfers a firing signal from an input to a circuit card2, it fails to fully anticipate the claim by failing to teach that the circuit card outputs an analog signal for firing the expendable, such that the analog signal has parameters that “correspond to parameters of a digital waveform”. Specifically, WDS fails to teach the portion of the claim that reads “and an output analog signal from the circuit card assembly that fires the expendable, wherein parameters of the output analog signal correspond to parameters of a digital waveform.”
Despite WDS’s deficiency in this regard, this limitation is not considered to be a novel advance when the prior art is considered as a whole. Other prior art references establish that the difference between WDS and the claimed subject matter are obvious. 
An example of such a reference is APC, which is directed to a method and apparatus for calibrated electronic timing circuit. In this reference, APC teaches a timing control for a fire signal and teches that a digital to analog converter (146) may be used to generate an output signal used to calibrate a sequence timing (see col. 8, ll. 3-31).
Based on the teachings of the prior art, and the language set forth by the claim, it would have been obvious for a person of ordinary skill in the art to modify the sequencer of WDS to include a converter, similar to that of APC, with the motivation of better regulating the output signal into a useable voltage signal in the event that the output signal sent out from the circuit card is digital. 
Allowable Subject Matter
 Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Any objections raised must also be addressed.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 “The initial firing pulse is received via the central contact pin 7 and outer contact portion 9, and is then communicated to the printed circuit board 12, via internal electrical conductors (not shown).”
        2 WDS does not necessarily limit itself to either a digital or analog input/output.